UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
DENIS GLENNON                                                  :
                                    Plaintiff,                 :   7:20-CV-09389 (NSR) (PED)
                  against                                      :
                                                               :   STIPULATED
ATMOSPHERE SCIENCES LLC and                                    :   PROTECTED
ZERO ODOR LLC,                                                 :   ORDER
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x

PAUL E. DAVISON, United States Magistrate Judge.

        The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this act, and the parties having stipulated to

the following provisions, it is hereby ORDERED that any person subject to this Order —

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

        1.      Any person subject to this Order who receives from any other person any

                “Discovery Material” (i.e., information of any kind provided in the course of

                discovery in this action) that is designated as “Confidential” pursuant to the terms

                of this Order shall not disclose such Confidential Discovery Material to anyone

                else except as expressly permitted hereunder.

                The person producing Discovery Material may designate as “Confidential” any

                portion thereof that contains non-public business, commercial, financial, or
     personal information, the public disclosure of which is either restricted by law

     would likely, in the good faith opinion of the producing person, seriously harm the

     producing person’s business, commercial, financial, or personal interests or cause

     the producing person to violate his, her, or its privacy or confidentiality obligations

     to others. Where the confidential portion is reasonably separable from the non-

     confidential portion, via redaction or otherwise, only the confidential portion shall

     be so designated.

2.   With respect to the confidential portion of any Discovery Material other than

     deposition transcripts and exhibits, the producing person or that person’s counsel

     may designate such portion as “Confidential” by stamping or otherwise clearly

     marking as “Confidential” the document or protected portion in a manner that will

     not interfere with legibility or audibility. Deposition testimony may be designated

     as “Confidential” either on the record during the deposition or in writing within

     five (5) business days of receipt of the transcript. If so designated, the final

     transcript of the designated testimony shall be bound in a separate volume and

     marked “Confidential Information Governed by Protective Order” by the reporter.

3.   If at any time prior to the trial of this action, a producing person realizes that some

     portion of Discovery Material that that person previously produced without

     limitation should be designated as “Confidential,” the producing person may so

     designate that portion by promptly notifying all parties in writing. Such designated

     portion of the Discovery Material will thereafter be treated as Confidential under

     the terms of this Order. In addition, the producing person shall provide each other




                                        2
           party with replacement versions of such Discovery Material that bears the

           “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

     4.    No person subject to this Order, other than the producing person, shall disclose any

           Confidential Discovery Material to any other person whomsoever, except to:

           (a)    the parties to this action;

           (b)    counsel retained specifically for this action, including any paralegal,

                  clerical or other assistant employed by such counsel and assigned

                  specifically to work on this action;

           (c)    as to any document, its author, its addressee, and any other person shown

                  on the face of the document as having received a copy;

           (d)    any witness who counsel for a party in good faith believes may be called to

                  testify at trial or deposition in this action, provided such person has first

                  executed a Non-Disclosure Agreement in the form annexed hereto;

           (e)    any person retained by a party to serve as an expert witness or consultant or

                  otherwise provide specialized advice to counsel in connection with this

                  action, provided such person has first executed a Non-Disclosure

                  Agreement in the form annexed hereto;

           (f)    stenographers and video technicians engaged to transcribe or record

                  depositions conducted in this action;

           (g)    independent photocopying, graphic production services, or other litigation

                  support services employed by the parties or their counsel to assist in this




                                                3
                    action, including computer service personnel performing duties in relation

                    to a computerized litigation system;

             (h)    the Court and its staff; and any other person whom the producing person,

                    or other person designating the Discovery Material “Confidential,” agrees

                    in writing may have access to such Confidential Discovery Material.

      5.     Prior to the disclosure of any Confidential Discovery Material to any person

             referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

             counsel with a copy of this Protective Order and shall sign a Non-Disclosure

             Agreement, in the form annexed hereto, stating that that person has read this Order

             and agrees to be bound by its terms. Counsel shall retain each signed Non-

             Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

             prior to such person being permitted to testify (at deposition or trial) or at the

             conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

      6.     Any person who either objects to any designation of confidentiality, or who, by

             contrast, requests still further limits on disclosure (such as “attorneys” eyes only,”

             reserved for extraordinary circumstances), may at any time prior to the trial of this

             action serve upon the designating person and all other parties a written notice

             stating with particularity the grounds of the objection or request. If agreement

             cannot be reached promptly, counsel for all affected persons shall request a joint

             telephone call with the Court to obtain a ruling.

      7.     Notwithstanding the designation of material as “Confidential” in discovery, there

             is no presumption that such Confidential Discovery Material will be filed with the



                                                4
             Court under seal. The parties shall follow Part 4 of Magistrate Judge Paul E.

             Davison’s Individual Practices with respect to pretrial requests for filing under

             seal.

      8.     All persons are hereby placed on notice that the Court is unlikely to seal or

             otherwise afford confidential treatment to any Discovery Material introduced in

             evidence at trial, even if such material has previously designated as Confidential or

             sealed during pretrial proceedings.

      9.     Each person who has access to Confidential Discovery Material shall take all due

             precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

      10.    If, in connection with this litigation, and despite having taken reasonable steps to

             prevent the disclosure of information that it claims is subject to a claim of

             attorney-client privilege or attorney work product, a producing person

             inadvertently discloses information subject to a claim of attorney-client privilege

             or attorney work product protection (“Inadvertently Disclosed Information”), such

             disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of any

             claim of privilege or work product protection with respect to the Inadvertently

             Disclosed Information and its subject matter.

      11.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

             persons shall, within five (5) business days, return or destroy all copies of the

             Inadvertently Disclosed Information, and provide a certification of counsel that all

             such information has been returned or destroyed.

      12.    Within five (5) business days of the notification that such Inadvertently Disclosed



                                                5
                         SO ORDERED.


            9 2021
Dated: July __,          ___________________
                         PAUL E. DAVISON
                         United States Magistrate Judge




                     7
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
DENIS GLENNON                                                  :
                                    Plaintiff,                 :   7:20-CV-09389 (NSR) (PED)
                  against                                      :
                                                               :   NON-DISCLOSURE
ATMOSPHERE SCIENCES LLC and                                    :   AGREEMENT
ZERO ODOR LLC,                                                 :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x


                ___________________[print name], acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order would subject me to punishment

for contempt of Court.




Dated:
                                            Signature




                                                         8
